F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 2 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    DAVID PRINCE,

                Plaintiff-Appellant,

    v.                                                    No. 03-7122
                                                    (D.C. No. CV-01-695-S)
    JO ANNE B. BARNHART,                                  (E.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR and ANDERSON , Circuit Judges, and             KANE , ** Senior
District Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      David Prince appeals from an order of the district court affirming the

Commissioner’s decision denying his application for supplemental security

income (SSI) benefits. Mr. Prince filed for these benefits on November 26, 1996.

He alleged disability due to severe left arm pain and low back pain. He also

alleged disability in part due to a mental impairment. The agency denied his

application initially and on reconsideration.

      On May 13, 1998, Mr. Prince received a de novo hearing before an

administrative law judge (ALJ). On August 21, the ALJ issued a decision finding

Mr. Prince not disabled. Mr. Prince appealed the decision and, on July 15, 1999,

the Appeals Council remanded the claim to the ALJ for additional proceedings.

The ALJ held a second hearing on October 7, 1999. The ALJ issued his decision

on March 17, 2000 finding Mr. Prince not disabled and denying his application

for SSI benefits. The ALJ denied Mr. Prince’s application for benefits

concluding that he was not disabled because (1) his mental impairment was not

severe within the meaning of the SSI regulations at step two of the analysis, and

(2) although he had a severe physical impairment, at step five of the analysis he

retained the capacity for work that exists in significant numbers in the national

economy. See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988)


                                         -2-
(explaining five-step process for evaluating claims for disability benefits). The

Appeals Council denied review, making the ALJ’s decision the Commissioner’s

final decision.

       We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.   Winfrey v. Chater , 92 F.3d 1017, 1019

(10th Cir. 1996). On appeal, Mr. Prince contends that the ALJ erred in the

following ways: (1) by failing to properly evaluate the evidence provided by the

vocational expert (VE); (2) by failing to consider the limitations set forth in the

record in making the residual functional capacity (RFC) determination; and

(3) by failing to properly consider the medical evidence as to claimant’s

psychological condition. We affirm.

                                           I.

       Mr. Prince contends that the ALJ failed to properly evaluate the evidence

provided by the VE; however, the bulk of his argument seems to be that the

medical evidence does not support a finding that he can perform a full range of

light or sedentary work. The ALJ’s RFC assumes that Mr. Prince cannot perform

the full range of light or sedentary work so Mr. Prince’s argument on that point is

without merit. The ALJ determined that Mr. Prince had the following RFC:

       lift 20 pounds occasionally and 10 pounds frequently with the right
       hand and 5 pounds occasionally with the left hand; stand or walk up

                                          -3-
       to 1 continuous hour, but no more than 4 hours in an 8-hour work
       day; sit up to 1 continuous hour, but no more than 4 hours in an 8
       hour work day; no overhead reaching or lifting with the left upper
       extremity; occasional handling with no prolonged gripping with the
       left hand; no fine manipulations with the left hand. Otherwise he
       may work on an 8-hour basis with normal breaks.

Aplt. App. at 22. Because the ALJ’s RFC determination included additional

exertional or non-exertional limitations that would impact Mr. Prince’s ability to

perform a full range of light work, the ALJ appropriately asked the VE whether

there were jobs at the light or sedentary level that could be performed with

Mr. Prince’s limitations.   Id. at 20-21, 68-69. The VE identified examples of

light, unskilled jobs and sedentary, unskilled jobs that Mr. Prince could perform

that were present in significant numbers in the state of Oklahoma and the national

economy. Id. at 69. Based on the VE’s testimony concerning Mr. Prince’s

limitations, the ALJ found that, although he was not capable of performing the

full range of light work, he was capable of performing a significant range of light

work. Id. at 20-21. The ALJ did not err in his consideration of the VE’s

testimony.

                                          II.

       Mr. Prince argues that the ALJ’s RFC determination fails to properly

consider the limitations set forth in the record. In support of this argument,

Mr. Prince claims that the ALJ failed to give proper weight to the opinions of his

treating physicians. Mr. Prince’s argument is somewhat illogical because the ALJ

                                          -4-
did give controlling weight to the opinion of his treating physician, Dr. Luann

Woods. See id. at 18 (“the opinion of Dr. Woods, the claimant’s treating

physician, is entitled to controlling weight”). Dr. Woods made the following

assessments of Mr. Prince’s functional abilities in a medical source statement that

was submitted with her treatment records: frequently lift/carry 20 pounds;

occasionally lift/carry 25 pounds; stand and/or walk with usual breaks for 8 hours,

continuously for 1 hour; sit with usual breaks for 8 hours, continuously for 1

hour; left arm limited to push/pull 5-10 minutes an hour; limited in his ability to

reach and handle.   Id. at 303-04. The ALJ’s RFC is consistent with Dr. Woods’s

assessment; and, in some areas, includes more limitations than Dr. Woods’s

assessment. Id. at 19 (“The undersigned has reviewed [] Dr. Woods’ assessment,

considered it credible and in fact has given the claimant more restrictions in his

residual functional capacity.”). Mr. Prince appears to argue that the ALJ gave

Dr. Woods’s opinion too much weight, while giving insufficient weight to her

treatment records. The ALJ found that Dr. Woods’s assessment was consistent

with her treatment records.   Id. at 18. The ALJ did not err by giving Dr. Woods’s

opinion controlling weight and by relying on her assessment of Mr. Prince’s

functional abilities.

      Mr. Prince argues also that the ALJ did not properly evaluate the opinion of

Dr. Jack Howard. Mr. Prince characterizes Dr. Howard as a treating physician


                                         -5-
and he argues that the ALJ did not give good reasons for rejecting Dr. Howard’s

opinion. First, Dr. Howard is not a treating physician because he only examined

Mr. Prince once and he does not provide the only medical evidence for the

relevant time period.   Doyal v. Barnhart , 331 F.3d 758, 763 (10th Cir. 2003)

(“Absent an indication that an examining physician presented the     only medical

evidence submitted pertaining to the relevant time period, the opinion of an

examining physician who only saw the claimant once is not entitled to the sort of

deferential treatment accorded to a treating physician’s opinion”) (quotation

omitted). Second, the ALJ did not reject Dr. Howard’s opinion. Dr. Howard

concluded that Mr. Prince “has some nerve damage to the hand and some limited

range of motion of the hand. He has overall weakness of the left arm. He has

throbbing pain. He does have pretty good full range of motion of the shoulder,

but he is unable to lift any significant weight over his head.” Aplt. App. at 256.

The ALJ summarized Dr. Howard’s findings,       see id. at 17; and, consistent with

those findings, included the following limitations in Mr. Prince’s RFC: “no

overhead reaching or lifting with the left upper extremity; occasional handling

with no prolonged gripping with the left hand; no fine manipulations with the left

hand,” id. at 22. The ALJ did not err in his treatment of Dr. Howard’s opinion.

       Finally, Mr. Prince argues that the ALJ erred in evaluating the opinion of

the consultative examiner, Dr. Raymund King. Again, the ALJ’s RFC appears to


                                          -6-
be consistent with Dr. King’s evaluation. Dr. King did not offer any specific

functional limitations, but he did state that Mr. Prince has some problems with

coordination of the left hand.    Id. at 265. The ALJ’s RFC limitations of

“occasional handling with no prolonged gripping” and “no fine manipulations

with the left hand” are consistent with Dr. King’s evaluation.     Id. at 22. The ALJ

did not err in his consideration of Dr. King’s opinion.

                                             III.

       Mr. Prince argues that the ALJ failed to properly consider the evidence

concerning his psychological limitations. Specifically, Mr. Prince contends that

the ALJ erred in his consideration of the opinions of Dr. Woods and Dr. Green.

As discussed earlier, the ALJ acknowledged that Dr. Woods was claimant’s

treating physician. A treating source opinion is to be given controlling weight

only if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence

in [the] record . . . .” 20 C.F.R. § 416.927(d)(2);   see also Watkins v. Barnhart ,

350 F.3d 1297, 1300-01 (10th Cir. 2003) (outlining framework for ALJ’s

controlling weight determination). Although the ALJ gave controlling weight to

Dr. Woods’s assessment of Mr. Prince’s physical limitations, he did not give

controlling weight to her assessment of his mental limitations. Dr. Woods filled

out a medical source statement related to Mr. Prince’s alleged mental impairment.


                                             -7-
In that medical source statement for almost every category she checked the box

for “no evidence of limitation in this category” or “not significantly limited.”

Aplt. App. at 302. Yet, she determined that Mr. Prince would be moderately

limited in his ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent

pace without an unreasonable number and length rest periods.     Id. The ALJ noted

that Dr. Woods had found no evidence of limitations in many work functions or

that Mr. Prince would not be significantly limited. The ALJ noted also that

Mr. Prince had not sought psychiatric or other mental health assistance for his

alleged mental impairment. Dr. Woods’s assessment was also inconsistent with

the assessment of the consulting physician, Dr. Green. The ALJ determined that

Dr. Woods’s assessment was entitled to minimal weight because she had never

treated Mr. Prince for a mental impairment and because she did not have a

speciality in that area. Because the ALJ considered the appropriate factors and

explained the reasons for the weight he was giving Dr. Woods’s opinion, no legal

error occurred.   See Watkins , 350 F.3d at 1300-01.

       In addition, Mr. Prince appears to argue that the ALJ did not give proper

weight to Dr. Green’s opinion. Dr. Green performed a consultative examination

of Mr. Prince. Dr. Green reported that Mr. Prince displayed adequate attention

and concentration, and was persistent and able to work, seemingly at an adequate


                                          -8-
pace. Aplt. App. at 462. He found that Mr. Prince would only have slight

limitations in a work environment, with the exception of a moderate limitation

remembering and carrying out complex and/or detailed job instructions.             Id. at

464-65. Based on Dr. Green’s assessment, the ALJ determined that Mr. Prince’s

mental impairment was non-severe, in other words, Mr. Prince’s alleged mental

impairment does not significantly limit his ability to do basic work activities.            Id.

at 16. Mr. Prince seems to argue that the ALJ rejected Dr. Green’s opinion, but

provides no explanation as to how the ALJ’s determination is inconsistent with

Dr. Green’s opinion. Because the ALJ’s determination is consistent with

Dr. Green’s opinion, there is no error.

       The judgment of the district court is AFFIRMED.

                                                         Entered for the Court



                                                         Stephen H. Anderson
                                                         Circuit Judge




                                             -9-